Case: 1:19-cv-00473-MWM-KLL Doc #: 25 Filed: 04/27/20 Page: 1 of 1 PAGEID #: 373




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION - CINCINNATI

JOSEPH A. HUBER,                  :                Case No. 1:19-cv-473
                                  :
         Plaintiff,               :                Judge Matthew W. McFarland
                                  :
 vs.                              :
                                  :
CORRECTION OFFICER BATES, et al., :
                                  :
         Defendants.              :


      ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 24),
     DISMISSING CASE WITH PREJUDICE FOR WANT OF PROSECUTION,
                      AND TERMINATING CASE



       The Court has reviewed the Report and Recommendation (Doc. 24) of United

States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant to 28

U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for

filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said
Report and Recommendation. Accordingly, the Court rules as follows:

       1.     This case is DISMISSED with prejudice for want of prosecution pursuant
              to Fed. R. Civ. P. 41(b).

       2.     The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that for the
              foregoing reasons an appeal of this Court’s Order would not be taken in
              good faith. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       IT IS SO ORDERED.

                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF OHIO


                                             By:     /s/ Matthew W. McFarland b
                                                   JUDGE MATTHEW W. McFARLAND
